Cite as 2013 Ark. App. 610

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                          CV-13-604
                                        No.


                                                   Opinion Delivered   OCTOBER 30, 2013
KRISTA DAWN GASKILL
                                APPELLANT          APPEAL FROM THE PULASKI
                                                   COUNTY CIRCUIT COURT,
V.                                                 ELEVENTH DIVISION
                                                   [NO. 60JV-12-122]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES and MINOR                           HONORABLE PATRICIA JAMES,
CHILDREN                                           JUDGE
                     APPELLEES
                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                              BILL H. WALMSLEY, Judge

       The Pulaski County Circuit Court terminated the parental rights of appellant Krista

Gaskill to her son, H.G. (DOB: 01-03-2009), and awarded permanent custody of her other

son, E.L. (DOB: 08-10-2011), to his father.1 Appellant’s counsel has filed a motion to

withdraw, along with a no-merit brief pursuant to Linker-Flores v. Arkansas Department of

Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule

6-9(i), asserting that there are no non-frivolous issues that would support an appeal. The clerk

of this court sent copies of the motion and brief to Gaskill, and she chose to file pro se points

for reversal. We affirm the trial court’s orders and grant the motion to withdraw.

       On January 17, 2012, the Arkansas Department of Human Services (DHS) filed a

       1
         The trial court also terminated the parental rights of H.G.’s biological father, but he
is not a party to this appeal.
                                  Cite as 2013 Ark. App. 610

petition for ex parte emergency custody and dependency/neglect with respect to H.G. and

E.L. Gaskill had given conflicting stories as to how H.G. suffered a fractured arm.

Subsequently, a hair-follicle test on H.G. and E.L. revealed that both children tested positive

for cocaine and methamphetamine. Further, Gaskill and her boyfriend at the time tested

positive for THC.2 Gaskill could not explain how her children had been exposed to controlled

substances. The trial court found probable cause to believe that H.G. and E.L. were

dependent-neglected, and they were adjudicated dependent-neglected on March 14, 2012.

At the adjudication hearing, there was testimony that H.G. had been diagnosed with

leukemia.

       A review order was entered July 9, 2012, indicating that, although Gaskill was making

progress, she continued to lack stability and made poor choices in her relationships with men.

On August 9, 2012, DHS moved to stop unsupervised visitation between Gaskill and her

children because Gaskill had given H.G. food and drink prior to a medical procedure, even

though she had been warned that the procedure required twelve hours of fasting. As a result

of her failure to follow instructions, the medical procedure was delayed. The trial court

granted DHS’s motion.

       In a permanency-planning order entered January 9, 2013, the trial court again noted

that Gaskill had made progress, but she lacked transportation, had not stopped smoking, and

continued to associate with “questionable men.” The trial court warned Gaskill that she had



       2
        Gaskill tested positive for THC when E.L. was born, but DHS’s case was later closed
on this matter for unknown reasons.

                                              2
                                  Cite as 2013 Ark. App. 610

limited time to comply with the case plan.

       On January 18, 2013, DHS filed a petition to terminate parental rights as to H.G. A

termination hearing was held on April 3, 2013, and at the same time, the trial court

considered a permanent placement for E.L.

       At the April 3, 2013 hearing, there was evidence that Gaskill was involved with several

men and lived at six different places since the case was opened. She lived with men she barely

knew and men who used illegal drugs. At a home visit in December 2012, caseworkers saw

a blunt and a bag of marijuana on a table in plain view. Gaskill blamed a visitor to the home.

Gaskill failed to attend AA/NA meetings. Gaskill stopped going to meetings because she

disagreed with counselors who said that relapse was a part of recovery. Gaskill failed to

maintain stable employment in that she had at least four jobs since the case was opened, and

she lied about her termination for absences from a job at Walmart. Gaskill failed to obtain

reliable transportation. She failed to stop smoking, even though she insisted that she could quit

“cold turkey.” Gaskill gave H.G. food and drink in contravention of doctor’s orders, which

delayed treatment for his cancer. Gaskill missed many of H.G.’s doctor’s appointments and

left appointments early for various, and often trivial, reasons. Gaskill was dropped from

cosmetology school for missing too many classes. The trial court concluded that Gaskill “lacks

insight into her problems, foresight into potential problems, and motivation to act in her

child’s best interests if it means delaying her own gratification.”

       The trial court found that it was in H.G.’s best interest to terminate Gaskill’s parental

rights, considering both his likelihood of being adopted and the potential harm if he was


                                               3
                                  Cite as 2013 Ark. App. 610

returned to Gaskill’s custody. Ark. Code Ann. § 9-27-341(b)(3)(A) (Supp. 2011). As for

grounds, the trial court found that H.G. had been adjudicated dependent-neglected and

continued to be out of Gaskill’s custody for more than twelve months and, despite the offer

of various services and other meaningful efforts to rehabilitate her and correct the conditions

that caused removal, those conditions had not been remedied. Ark. Code Ann. § 9-27-

341(b)(3)(B)(i)(a). Also, other factors or issues arose subsequent to the filing of the original

petition for dependency-neglect that demonstrated that return of H.G. to Gaskill’s custody

was contrary to his health, safety, or welfare, and that, despite the offer of appropriate family

services, Gaskill had manifested the incapacity or indifference to remedy the circumstances

that prevented return of H.G. to her custody. Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).

        Further, the trial court found that it was in E.L.’s best interest to grant permanent

custody to his father, Kenneth Lowe. Lowe had obtained temporary custody of E.L. in

January 2013. Since that time, E.L. was doing well, and Lowe had provided needed stability

in E.L.’s life.

        Counsel has discussed the sufficiency of the evidence supporting termination of

Gaskill’s parental rights as to H.G., and we agree that an appeal would be wholly frivolous.

Gaskill had sixteen months to comply with the case plan, yet she failed to seek treatment for

drug abuse. Although Gaskill’s drug tests were negative, she continued to associate with drug

addicts. Gaskill did not maintain stable employment and housing. Although transportation

was critical due to H.G.’s medical needs, Gaskill did not have reliable transportation. Also,

Gaskill showed little interest in learning about H.G.’s condition until shortly before


                                               4
                                     Cite as 2013 Ark. App. 610

termination.

          Likewise, we agree with counsel that an appeal from the award of permanent custody

of E.L. to Lowe would be wholly frivolous. The evidence showed that Lowe had an

appropriate home and was financially secure. E.L. was doing well since being placed in Lowe’s

custody. Lowe provided stability for the child.

          Counsel addressed other adverse rulings made at the hearing. There was an objection

to the relevance of knowing when Lowe began having sexual relations with Gaskill. This was

not relevant under Arkansas Rule of Evidence 401 because it did not make any fact that was

of consequence to the determination of the action more probable or less probable than it

would be without the evidence. Ark. R. Civ. P. 401. There was also an objection to

argumentative questions by Gaskill’s counsel. Pursuant to Arkansas Rule of Evidence 611(a),

the trial court must exercise reasonable control over the mode of interrogating witnesses. Ark.

R. Evid. 611(a). Counsel admitted that her questions were argumentative, thus agreeing with

the sustained objections. These adverse rulings do not provide meritorious grounds for an

appeal.

          In her pro se points for reversal, Gaskill attempts to explain her conduct, but she makes

no persuasive argument for reversal. Significantly, Gaskill still could not explain how H.G.’s

arm got broken or how both boys tested positive for controlled substances. Also, it is clear

that Gaskill continues to shift blame to others and accepts no responsibility for her actions.

Gaskill failed to present any meritorious grounds for reversal.

          Based on our examination of the record, we find that counsel has complied with the


                                                  5
                                 Cite as 2013 Ark. App. 610

rules for no-merit petitions. We hold that the appeal is wholly without merit; consequently,

we grant counsel’s motion to withdraw and affirm the orders terminating Gaskill’s parental

rights to H.G. and awarding permanent custody of E.L. to his father.

       Affirmed; motion to withdraw granted.

       HIXSON and BROWN, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                             6